Christianson, Ch. J.
(dissenting). If the statements which the evidence adduced by the plaintiff shows that defendant’s agent Kane made, were chargeable to, and in contemplation of law the statements of, the defendant, then I believe there was a waiver on the part of the defendant company, and the policies involved in this litigation remained in force. The serious question—and one which has caused me considerable difficulty—is whether Kane had authority to bind the defendant company. After a careful consideration of the evidence I have reached the conclusion that there is no evidence from which it can reasonably be inferred that Kane had such authority.
Robinson, J., concurs.